MEMORANDUM **
Appellant Donald M. Bird appeals the district court’s judgment dismissing his case for failure to state a claim upon which relief can be granted. This court reviews the district court’s order de novo, and we affirm. See Gibson v. United States, 781 F.2d 1334, 1337 (9th Cir.1986).
Our review of the record, appellant’s opening brief, and response to this court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
To the extent appellant requests that the court issue a writ of mandamus, that request is denied.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.